United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-1588
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Zewayne L. Durley

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: June 28, 2022
                               Filed: July 1, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Zewayne Durley appeals a 12-month sentence he received for violating the
conditions of supervised release. He challenges the substantive reasonableness of
the sentence, and his attorney seeks permission to withdraw.
       We conclude that the sentence is substantively reasonable. See United States
v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of a
revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court 1 sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Accordingly, we affirm the
judgment and grant counsel permission to withdraw.
                        ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
                                          -2-